 1
 2
 3
 4
 5
 6
 7
 8
 9               IN THE UNITED STATES DISTRICT COURT
10             FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12
                                              Case No. ED CV 17-1194 MRW
13   RUTH M.,1
14                    Plaintiff,
                                              AMENDED JUDGMENT
15               v.
16   NANCY A. BERRYHILL, Acting
     Commissioner of Social Security.
17
                      Defendant.
18
19
20         It is the judgment of this Court that the decision of the Administrative Law
21   Judge is AFFIRMED. Judgment is hereby entered in favor of Defendant.
22
23          10/29/2018
     DATE: _________________               ___________________________________
                                           HON. MICHAEL R. WILNER
24                                         UNITED STATES MAGISTRATE JUDGE
25
26
           1
             Partially redacted in compliance with Federal Rule of Civil Procedure
27   5.2(c)(2)(B) and the recommendation of the Committee on Court Administration
     and Case Management of the Judicial Conference of the United States.
28
